DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/13/20.
Claims 1-20 are currently pending and have been examined.


Priority

Applicant’s claim for priority to provisional application 62/705,849 is acknowledged. Accordingly, a priority date of 07/17/2020 has been given. 


IDS

The information disclosure statement (IDS) submitted on 11/13/2020 have been considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (or an abstract idea) without significantly more.. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15-20), machine (claims 1-7), and manufacture (claims 8-14) which recite steps of receiving a request for health-related information of a student from a school, searching a database for data related to permission granted by a parent of the student to release the requested health information to the school, and transmitting the requested health-related information to the school based on determining that the permission granted by the parent is stored in the database. 
These steps of managing access to a student’s health-related information based on permission granted by the student’s parent, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to managing when a student’s health related information can be shared with a school based on permission given by the student’s parent.  If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, 16-20, reciting particular aspects of how to manage the sharing of a student’s health-related information based on parent’s permission).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a database system implemented using a server computing system, the database system configurable to cause” (Claim 1), “by the server computing system” (Claim 1 and 15), “a computer program product for communicating health-related information…comprising computer-readable program code to be executed…the program code including instructions to” (Claim 8), amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0028], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receive/receiving…a request for health related information about a student associated with a school, the request received from a computer associated with the school” amounts to mere data gathering, recitation of “transmit/transmitting…the requested health-related information about the student to the computer system associated with the school based on determining that the data related to the permission granted by the parent of the student is stored in the database” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “wherein the heath-related information about the student is updated periodically at least based on health status information received from a computer system associated with the student”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 10, 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4, 11, 18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 4, 5, 11, 12, 18, 19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 6, 7, 9, 13, 14, 16, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, “database system implemented using a server computing system”; “by the server computing system”, “computer-readable code to be executed by one or more processors when retrieved from a non0transitory computer readable medium”, “receive/receiving a request for health-related information about a student associated with a school, the request received from a computer system associated with the school”, “transmit/transmitting the requested healthcare information about the student to the computer system associated with the school based on determining that the data related to the permission granted by the parent of the student is stored in the database”, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, Claims 3-7, 10-14, 17-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 2, 9, 16, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-7, 9-14, 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20130061336) in view of Bhowmik et. al. (US Publication 20200273566A1), further in view of Sparks et. al. (US Publication 20210326474A1).

Regarding Claim 1, Shelton discloses the following:  
	a database system implemented using a server computing system, the database system configurable to cause ([0019] “(a) at least one data base including medical data individually relating to each of a plurality of patients”; [0123] “It will be evident from the foregoing description that rather than conceiving a new database server, data mart, database warehouse or interface engine to compete with existing systems, there will be utilized such systems as are already on the market or currently under development by literally hundreds of firms including Microsoft, IBM, Hewlett-Packard, Sybase and SMS. The instant invention embraces and integrates over the Internet all of the major database systems built for the healthcare industry and patient records packages running on popular desktop, server and legacy operating systems and organizations with intranets”; [0132] “a larger computer functions as a server and a smaller computer (for example, a work station) as a client. Something similar is also true in healthcare where the legacy database systems maintained by hospitals and large testing laboratories are typically the data providers”); 
	receiving, by the server computing system associated with a healthcare provider, a request for health-related information […about a student associated with a school…] ([0019] “Briefly, the present invention comprises a medical data base supervisory control system comprising: (a) at least one data base including medical data individually relating to each of a plurality of patients; (b) internet and/or intranet means for requesting and accessing said medical data”; [0067] “depending on the types of information requested, and to thereby permit patient records held by independent doctors' offices and clinics to be as accessible as data held in a central data base warehouse” – request is received by provider), the request received from a computer system […associated with the school…] ([0019] “the present invention comprises a medical data base supervisory control system comprising: (a) at least one data base including medical data individually relating to each of a plurality of patients; (b) internet and/or intranet means for requesting and accessing said medical data” – reads on receiving request via a computer system); 
	searching, by the server computing system, a database associated with the database system for data related to a permission granted […by a parent of the student…] allowing the healthcare provider to release the requested health-related information […to the school…] ([0019] “the present invention comprises a medical data base supervisory control system comprising… (c) means for identifying medical data for each of said patients with conditions required for accessing of said medical data; and (d) data processing means for comparing said request with said conditions required for access of said data and, when said request fails to comply with said conditions, for denying access to said data” – comparing request with conditions required for access reads on “data related to a permission granted”); and 
	transmitting, by the server computing system, the requested health-related information […about the student…] to the computer system […associated with the school…] based on determining that the data related to the permission granted […by the parent of the student…] is stored in the database ([0019], “the present invention comprises a medical data base supervisory control system comprising: (a) at least one data base including medical data individually relating to each of a plurality of patients; (b) internet and/or intranet means for requesting and accessing said medical data; (c) means for identifying medical data for each of said patients with conditions required for accessing of said medical data; and (d) data processing means for comparing said request with said conditions required for access of said data” – (c) and (d) teach determining whether the requested health information (b) stored in the database (a) can be accessed; [0027] “Another object of the invention is to provide automated approval for access to a data base of confidential records and transmission of data therefrom once appropriate approval is received”; [0028] “A further object of the invention is to provide for patient approval of access to medical records in data bases”) , 	
	Shelton does not explicitly teach the following, but Bhowmik, which is directed to sharing of health-related data received via a wearable device, does teach: 
	wherein the health-related information […about the student…] is updated periodically at least based on health status information received from a computer system associated […with the student…] ([0027] “User interface device 108 may comprise one of various types of computing devices, such as a personal computer, a smartphone, a tablet computer, a wearable device (e.g., a smartwatch device, bracelet device), a handheld computing device, a special-purpose computing device, or another type of computing device. Although shown in the example of FIG. 1 as being part of computing system 104, user interface device 108 may, in other examples, be one or more of ear-wearable device(s) 102… Accordingly, it should be understood that references in this disclosure to user interface device 108 may apply instead to one of ear-wearable device(s) 102, a computing device of computing system 104, third-party computing device 106, or another computing device”; [0063] “in any of the examples of this disclosure, computing system 104 may receive first request data from a computing device associated with third-party user 114 (e.g., third-party computing device 106). The first request data comprises a request for updated health-related data belonging to the particular sharable health-related data type. In response to receiving the first request data, computing system 104 may send second request data to ear-wearable device(s) 102. Computing system 104 may then receive updated source data from ear-wearable device(s) 102 in response to the second request data” – receiving updated source data from the ear-wearable device reads on health information about the individual that is periodically updated; [0029] teaches various types of health-related information that may be received such as body temperature, heart rate, respiration, etc.). 
	Shelton teaches a system in which a request is received for health-related data of an individual, a data base is searched for data related to a permission to release the health-related data associated with the individual to a third party, and the health-related data of the individual is transmitted to the third party when it is determined that the individual has granted permission for the health-related data to be shared.  Shelton does not teach that the health-related information is updated periodically at least based on health status information received from a computer system associated with the individual, but Bhowmik teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shelton to include health-related data that is updated periodically which has been received from a computing device associated with the individual, with the motivation of using data which may indicate a level of wellness of the user which may be updated in real time according to defined monitoring intervals (Bhowmik [0082]). 
	Shelton/Bhowmik teach a system that receives requests for health-related information of an individual but do not explicitly teach that the system is used in a school setting with a parent giving permission for a student’s health-related information; that is, Shelton/Bhowmik do not explicitly teach the system is used to receive health information […about a student associated with a school…], in which permission is granted […by a parent of the student…] which allows release of the health information […to the school…], in which the requested health-related information […about the student…] is transmitted to the computer system […associated with the school…] based on determining that the data related to the permission granted […by the parent of the student…] is stored in the database. 
	Sparks, which is directed to systems and methods for storing and transmitting digital health information and records, does teach a system that receives information about a student such as health information […about a student associated with a school…] (Paras. [0064]-[0066] teach data collection for managing student records at a school), in which permission is granted […by a parent of the student…] (Para. [0063] teaches “With the user's 102 permission, the vaccination record system 128 will query the SIRs 114 a-n where you or your minor children have received vaccinations” which reads on permission being given by a parent of the student), which allows release of the health information […to the school…] ([0064] teaches releasing data to a school, “The import adapter 142 addresses a bulk automated use case where, for example, a school, for example, needs to collects data from a group of users 102 who have pre-authorized its release”), in which the requested health-related information […about the student…] is transmitted to the computer system […associated with the school…] ([0166] “if one child's vaccination records stored in the vault 126 are being transmitted to a school, the system can ask the subscriber 602 if they would like other vaccination records stored in the vault 126 for children to be transmitted to the same school or a different school” – vaccination records for a child being transmitted to a school reads on health-related information about the student being transmitted to a computer system associated with the school), based on determining that the data related to the permission granted […by the parent of the student…] is stored in the database ([0063] teaches “user’s permission” for “minor children”).  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Shelton/Bhowmik since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), specifically, using the system of Shelton/Bhowmik in a particular setting (e.g., a school, a student and the student’s parent). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health information being shared with a school per parent’s permission of the Sparks reference, for sharing of personal health information of an individual who has given their own permission to a third-party, of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 8, Shelton/Bhowmik/Sparks teach the limitations of Claim 1.  Claim 8 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 8.  Claim 8 includes the following limitations which are not included in Claim 1, which are taught by Sparks: 

computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to (para. [0015 teaches “An electronic health records system includes a processor and a tangible, non-transitory medium configured to communicate with the processor. The memory has instructions stored thereon that, in response to execution by the processor, causes the system to perform operations that include…”; see also para. [0052]). 
	Shelton teaches a system in which a request is received for health-related data of an individual, a data base is searched for data related to a permission to release the health-related data associated with the individual to a third party, and the health-related data of the individual is transmitted to the third party when it is determined that the individual has granted permission for the health-related data to be shared.  Shelton does not explicitly disclose system architecture such as computer-readable program code to execute instructions, but Sparks teaches this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Shelton/Bhowmik/Sparks with these teachings of Sparks, to utilize a computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, with the motivation of providing an alternate embodiment for which to practice the claimed system (Sparks [0181]). 

Regarding Claim 15, Shelton/Bhowmik/Sparks teach the limitations of Claim 1.  Claim 15 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 15.
	
Regarding Claim 2, Shelton/Bhowmik/Sparks teach the limitations of Claim 1.  Shelton further discloses: 
	wherein the health-related information is protected from being released by the healthcare provider unless the permission is granted […by the parent of the student…] ([0019] “the present invention comprises a medical data base supervisory control system comprising: (a) at least one data base including medical data individually relating to each of a plurality of patients; (b) internet and/or intranet means for requesting and accessing said medical data; (c) means for identifying medical data for each of said patients with conditions required for accessing of said medical data; and (d) data processing means for comparing said request with said conditions required for access of said data and, when said request fails to comply with said conditions, for denying access to said data” – (d) access denied to data reads on “information is protected from being released”), and 
	wherein the data related to the permission […granted by the parent…] is stored in the database prior to receiving the request for the health-related information […about the student…] (Shelton [0020] “The invention also comprises a method of controlling access to medical data in a medical data bases comprising: (a) maintaining at least one data base including medical data individually relating to each of a plurality of patients; (b) identifying medical data for each of said patients with indicia indicative of conditions required for access of said medical data; (c) selectively introducing internet and/or intranet requests for access to said data; and (d) comparing said requests with said conditions; and, when said requests fail to comply with said conditions, automatically denying access to said data” – (b) teaches that access conditions are identified, and (c) subsequently teaches that requests for data are received).  
	Shelton teach a system that receives requests for health-related information of an individual but do not explicitly teach that the permission is granted […by a parent of the student…] for health related information […about the student…].  Sparks does teach this, as shown above in Claim 1. 	
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Shelton/Bhowmik since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), specifically, using the system of Shelton/Bhowmik in a particular setting (e.g., a school, a student and the student’s parent). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health information being shared with a school per parent’s permission of the Sparks reference, for sharing of personal health information of an individual who has given their own permission to a third-party, of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 3, Shelton/Bhowmik/Sparks teach the limitations of Claim 2.  Shelton further discloses: 	 
	transmitting, by the server computing system, data related a request for the permission to a computer system […associated with the parent of the student…] ([0063] “computing system 104 may receive first request data from a computing device associated with third-party user 114 (e.g., third-party computing device 106). The first request data comprises a request for updated health-related data belonging to the particular sharable health-related data type”)
	Shelton does not explicitly teach the following, but Bhowmik, which is directed to sharing of health-related data received via a wearable device, does teach: 
	determining, by the server computing system, data related to one or more categories of the health-related information […about the student…] (see paras. [0068]-[0093] which teach determining data related to various categories of health-related information, e.g., galvanic skin response data, heart rate data, EEG data, blood pressure data, body temperature data, etc.); and 
	wherein the data related to the request for permission is grouped by the one or more categories of health-related information […about the student…] (Bhowmik [0038] “different ear-wearable device users may have different preferences about what health-related data types they are willing to share and with whom”; [0062] “In accordance with any of the examples of this disclosure, user 112 may grant third-party user 114 permission to initiate measurements of one or more types of health-related data, such as heart rate or temperature”; [0094] “computing system 104 may enable user 112 to selectively share various types of data”). 
	Shelton/Bhowmik/Sparks teach a system in which a request is received for health-related data of a student, a data base is searched for data related to parental permission to release the health-related data associated with the individual to a school, and the health-related data of the student is transmitted to the school when it is determined that the student’s parent has granted permission for the health-related data to be shared.  Shelton does not teach determining data related to one or more categories of health-related information, or that the data related to the request for permissions is grouped by the one or more categories of health related data, but Bhowmik teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shelton to determine data related to one or more health categories of the user and where the data related to the request for permission is grouped by the one or more categories of health related information, with the motivation of providing data indicative of various health conditions (e.g., low or high body temperature, oxygenation levels, blood pressure) (at paras. [0068]-[0093]) and because “some types of health-related data are of a very personal nature, user 112 may not wish to share some types of health-related data. Moreover, even if user 112 does allow sharing of a particular health-related data type, user 112 may want to limit distribution of health-related data belonging to the particular health-related data type to particular people, particular organizations, or particular types of people” (Bhowmik at [0038])
	Shelton/Bhowmik teach a system that receives requests for health-related information of an individual but do not explicitly teach that the request is transmitted to a computing system […associated with the parent of the student…] and that the health-related information is […about the student…]. Sparks does teach this, as shown above in Claim 1. 	
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Shelton/Bhowmik since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), specifically, using the system of Shelton/Bhowmik in a particular setting (e.g., a school, a student and the student’s parent). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health information being shared with a school per parent’s permission of the Sparks reference, for sharing of personal health information of an individual who has given their own permission to a third-party, of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 4, Shelton/Bhowmik/Sparks teach the limitations of Claim 3.  Shelton further discloses: 
	storing, by the server computing system, the data related to the permission […granted by the parent…] in the database associated with the database system (Shelton [0019] “the present invention comprises a medical data base supervisory control system comprising: (a) at least one data base including medical data individually relating to each of a plurality of patients; (b) internet and/or intranet means for requesting and accessing said medical data; (c) means for identifying medical data for each of said patients with conditions required for accessing of said medical data”); 
	Shelton does not explicitly teach the following, but Bhowmik, which is directed to sharing of health-related data received via a wearable device, does teach: 
	receiving, by the server computing system, the data related to the permission […granted by the parent…] from the computer system […associated with the parent…], the data related to the permission associated with the data related to the request for the permission ([0006] “this disclosure describes a method comprising: receiving, by the computing system, sharing preference data, wherein: the sharing preference data indicate, for each respective health-related data type of a plurality of health-related data types: (i) whether a user of an ear-wearable device allows sharing of health-related data belonging to the respective health-related data type, and (ii) if the user of the ear-wearable device allows sharing of health-related data belonging to the respective health-related data type, a set of one or more users that are allowed by the user of the ear-wearable device to access the health-related data belonging to the respective health-related data type…”).
	Shelton/Bhowmik/Sparks teach a system in which a request is received for health-related data of a student, a data base is searched for data related to parental permission to release the health-related data associated with the individual to a school, and the health-related data of the student is transmitted to the school when it is determined that the student’s parent has granted permission for the health-related data to be shared.  Shelton does not explicitly teach that data related to the permission is received from the computer system, the data related to the permission associated with the data related to the request for the permission, but Bhowmik teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Shelton to receive data related to the permission in which the data is related to the permission associated with the data related to the request for permission, with the motivation of enabling users to selectively set permissions for which data may be shared with which parties because some types of health data are of a very personal nature (Bhowmik at [0038]).
	Shelton/Bhowmik teach a system that receives requests for health-related information of an individual but do not explicitly teach that the permission is […granted by the parent…] or that the request is transmitted to a computing system […associated with the parent…], but Sparks does teach this, as shown above in Claim 1. 	
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Shelton/Bhowmik since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), particularly, using the system of Shelton/Bhowmik in a particular setting (a school). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health information being shared with a school per parent’s permission of the Sparks reference for general sharing of personal health information of an individual who gives his/her own permission to share health information with a third-party, as taught by the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Dependent Claims 9-11, 16-18, Shelton/Bhowmik/Sparks teach the limitations of Claims 2-4, respectively. Claims 9-11, 16-18 contains the same or substantially similar limitations as Claims 2-4, and the discussion above with respect to Claims 2-4 is equally applicable to Claims 9-11, 16-18.

Claim(s) 5-7, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20130061336) in view of Bhowmik et. al. (US Publication 20200273566A1), further in view of Sparks et. al. (US Publication 20210326474A1), further in view of Giordano et. al. (US Publication  20170300627). 


Regarding Claim 5, Shelton/Bhowmik/Sparks teach the limitations of do not teach the following, but Giordano, which is directed to a method of managing distributed healthcare records, does teach: 
	wherein data related to a notification is sent to the computer system […associated with the parent of the student…] when the requested health-related information […about the student…] is transmitted to the computer system […associated with the school…] ([0084] “the patient's smart contract 508 may generate an alert for the patient 510 indicating that the patient's medical records have been shared with another party”).
	Shelton/Bhowmik/Sparks teach a system in which a request is received for health-related data of a student, a data base is searched for data related to parental permission to release the health-related data associated with the individual to a school, and the health-related data of the student is transmitted to the school when it is determined that the student’s parent has granted permission for the health-related data to be shared, but do not teach that data related to a notification is sent to the computer system when the requested health-related information is transmitted to the computer system. Giordano teaches notifying an individual when their medical data has been shared with another party.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Shelton/Bhowmik/Sparks with these teachings of Giordano, so that after the student’s health data is shared with the school, the parent is notified, with the motivation of automatically alerting the individual via email or text that their data has been shared (Giordano at [0084]).
	Giordano teach a system that receives requests for health-related information of an individual but do not explicitly teach that the notification is sent to a computer […associated with the parent of the student…] when the requested health-related information […about the student…] is transmitted to the computer system […associated with the school…], but Sparks does teach this, as shown above in Claim 1. 	
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Giordano since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), particularly, using the teachings of Giordano in a particular setting (a school). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health information being shared with a school per parent’s permission of the Sparks reference for general sharing of personal health information of an individual who gives his/her own permission to share health information with a third-party, as taught by the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 6,  Shelton/Bhowmik/Sparks/Giordano teach the limitations of Claim 5. Bhowmik further teaches wherein the health-related information […about the student…] is updated periodically at least by health status information received from a personal monitoring device associated […with the student…] ([0063] “computing system 104 may receive first request data from a computing device associated with third-party user 114 (e.g., third-party computing device 106). The first request data comprises a request for updated health-related data belonging to the particular sharable health-related data type. In response to receiving the first request data, computing system 104 may send second request data to ear-wearable device(s) 102. Computing system 104 may then receive updated source data from ear-wearable device(s) 102 in response to the second request data. Computing system 104 may generate the updated health-related data based on the updated source data”; [0119] “In some examples, computing system 104 may provide health-related data to third-party computing device 106 on a real time basis, on a periodic basis, in response to various types of events, or according to another type of updating regime. Similarly, third-party computing device 106 may present health-related data on a real time basis, on a periodic basis, in response to various types of events or according to another type of updating regime. In examples, where the updating regime is a periodic basis, computing system 104 may provide health-related data defined monitoring intervals of data, discrete event and score based running total data measurements”.
	wherein the health status information includes information associated with the one or more categories of health-related information […about the student…] ([0037] “Ear-wearable device(s) 102 may be configured to generate and export one or more of various types of source data. In other words, ear-wearable device(s) 102 may be configured to generate and export source data upon which health-related data belonging to a plurality of health-related data types are based. Example types of health-related data types may include data indicating the heart rate of user 112, heart rate recovery data, electrocardiogram (ECG) data, electroencephalogram (EEG) data, galvanic skin response data, blood glucose data, blood pressure data, heart rate variability data, blood oxygenation data, body temperature data, environmental temperature data, environmental humidity data, body hydration level data, physical activity data”)
	Shelton/Bhowmik/Sparks teach a system in which a request is received for health-related data of a student, a data base is searched for data related to parental permission to release the health-related data associated with the individual to a school, and the health-related data of the student is transmitted to the school when it is determined that the student’s parent has granted permission for the health-related data to be shared, but do not teach that data related to a notification is sent to the computer system when the requested health-related information is transmitted to the computer system. Giordano teaches notifying an individual when their medical data has been shared with another party.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Shelton/Bhowmik/Sparks/Giordano with these teachings of Bhowmik, to periodically update health status information from a device associated with the student wherein the health status information includes information associated with one or more categories of health-related information, with the motivation of utilizing data that may be used for determining aspects of the physical health condition of the user (Bhowmik [0037]) and monitoring trends across a series of measurements (Bhowmik [0058]) which may be of a concern. 
	Bhowmik does not explicitly teach a wherein the health-related information […about the student…] is updated periodically at least by health status information received from a personal monitoring device associated […with the student…], wherein the health status information includes information associated with the one or more categories of health-related information […about the student…] but Sparks teaches a system in which health-related information about a student is obtained, as shown above in Claim 1. 	
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Bhowmik since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), particularly, using the system of Bhowmik in a particular setting (a school). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health information being shared with a school per parent’s permission of the Sparks reference for general sharing of personal health information of an individual who gives his/her own permission to share health information with a third-party, as taught by the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 7, Shelton/Bhowmik/Sparks/Giordano teach the limitations of Claim 6.  Bhowmik further teaches: 
	wherein the data related to the permission granted […by the parent of the student…] includes data granted […by the parent…] for the server computing system to receive the health status information from the personal monitoring device […associated with the student…] ([0047] “User 112 (or another user with authorization from user 112) may update the sharing preference data. In this way, for each user to whom user 112 grants permission to access their health-related data, user 112 can select a subset of their total health-related data set to share. This subset can be different for each user with whom 112 shares data and can be modified upon a granted request from third-party user 114 or by initiation of user 112”); [0050] “In this way, health monitoring system 100 may, with permission of user 112, provide third-party users (e.g., professionals, physicians, relatives, demographic peers, caregivers/other hearing aid users) access to health-related data, such as data describing one or more aspects of the health of user 112, the wellness of user 112, physiological sensor data that represent measurements of user 112, and other types of health-related data to provide insight into health conditions and/or health goals of user 112. This may allow the third-party users to obtain information regarding a physical or emotional state of user 112 in order to intervene on behalf of user 112 if necessary, to monitor and stay informed of the wellbeing of user 112, or to compare their own derived health-related data to that of user 112, e.g., for the purpose of competition”;  [0017] “FIG. 1 illustrates an example health monitoring system 100 that includes one or more ear-wearable device(s) 102, a computing system 104, and a third-party computing device 106, in accordance with one or more techniques of this disclosure. In the example of FIG. 1, health monitoring system 100 also comprises a user interface device 108 and one or more sensor devices 110”
	Shelton/Bhowmik/Sparks teach a system in which a request is received for health-related data of a student, a data base is searched for data related to parental permission to release the health-related data associated with the individual to a school, and the health-related data of the student is transmitted to the school when it is determined that the student’s parent has granted permission for the health-related data to be shared. Shelton does not teach wherein the data related to the permission granted includes data granted for the server computing system to receive the health status information from the personal monitoring device, but Bhowmik does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Shelton/Bhowmik/Sparks/Giordano with these teachings of Bhowmik, to receive data granting permission to share data obtained from a health monitoring device associated with an individual, with the motivation of allowing an individual to determine which types of health-related data they wish to share (Bhowmik [0038]) where the data may be obtained via a device utilizing sensors such as heart rate, blood pressure or body temperature (Bhowmik [0029]). 
	Bhowmik does not explicitly teach a wherein the permission is granted […by the parent of the student…] and includes data granted […by the parent…] for the server computing system to receive the health status information from the personal monitoring device […associated with the student…] but Sparks teaches a system in which health-related information about a student may be shared with permission is granted by the parent, as shown above in Claim 1. 	
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the noted features of Sparks with teachings of Bhowmik since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B), particularly, using the system of Bhowmik in a particular setting (a school). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the particulars of a student’s health status information being shared with a school per parent’s permission of the Sparks reference for general sharing of personal health information of an individual who gives his/her own permission to share health information with a third-party, as taught by the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Dependent Claims 12-14, 19-20, Shelton/Bhowmik/Sparks teach the limitations of Claims 5-7 and 5-6, respectively. Claims 12-14, 19-20 contains the same or substantially similar limitations as Claims 5-7, and the discussion above with respect to Claims 5-7 is equally applicable to Claims 12-14, 19-20.


Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  

The following relevant prior art not cited is made of record: 
US Publication 20160112208A1, directed to a system and method for providing consent management of medical data including situations where a parent may have authority to grant or deny consent on behalf of their child
US Publication 20120237917A1, directed to a system for sharing student-specific information, which may include medical information, via an online portal 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619